DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/2/2021 and 5/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al. (US Patent Appl. Pub. No. 2019/0103443 A1).

[Re claim 5] KIM also discloses the device wherein the second organic layer includes a light-blocking material (see paragraph [0125]).
[Re claim 6] KIM also discloses the device further comprising: a light-emitting element (OLED) between the substrate (BL) and the touch unit in the display area and including a pixel electrode (AE), an opposite electrode (CE), and an intermediate layer (EML), 20the opposite electrode being over the pixel electrode, and the intermediate layer including an emission layer between the pixel electrode and the opposite electrode; and a thin-film encapsulation layer (TFE) on the light-emitting element and including at least one inorganic encapsulation layer (IOL1) and at least one organic encapsulation layer (OL) (see figure 5 and paragraph [0101]-[0114]).
[Re claim 7] KIM also discloses the device wherein the touch unit (SP1) is directly on the thin-film encapsulation layer (TFE) (see figure 5).

Allowable Subject Matter
Claims 2-4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-20 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 8 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein a second organic layer on the second conductive layer so as to cover a top surface of the second conductive layer, having a lateral surface located on a same plane as a lateral surface of the second conductive layer, and including a photosensitive material; and a third organic layer on the second organic layer. These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 15 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the method, the step of forming a first organic layer on the first conductive layer, a second layer on the first wiring layer, and a second layer on the first layer; forming a first conductive material layer on the first organic layer, a second conductive material layer on the second layer, and a third conductive material layer on 15the second layer; patterning a second organic layer including a photosensitive material on the first conductive material layer, a third layer including a photosensitive material on the second conductive material layer, and a third layer including a photosensitive material on the third conductive material layer; 20patterning the first conductive material layer, the second conductive material layer, and the third conductive material layer respectively using the second organic layer, the third layer, and the third layer as photoresists to form a second conductive layer, a second wiring layer, and a top conductive layer; and removing the third layer. These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYOUNG LEE/Primary Examiner, Art Unit 2895